 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 2675 
 
AN ACT 
To amend title II of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 to extend the operation of such title for a 1-year period ending June 22, 2010. 
 
 
1.Short titleThis Act may be cited as the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 Extension Act.  
2.Delay of sunsetSection 211(a) of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (15 U.S.C. 1 note) is amended by striking 5 years and inserting 6 years.  
3.Effective date of amendmentThe amendment made by section 2 shall take effect immediately before June 22, 2009.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
